Citation Nr: 1727285	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 12, 2016, and in excess of 20 percent as of November 12, 2016 for a lumbosacral spine disability.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for the service-connected low back strain.  The Veteran appeared at a March 2013 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In December 2013, the Board remanded the issues of entitlement to a rating in excess of 10 percent for low back strain and TDIU for development of the record.  

In July 2016, the Board remanded the claims for development of the record.  In December 2016, the Agency of Original Jurisdiction recharacterized the service-connected lumbosacral spine disability as lumbosacral strain with a herniated disc rated and assigned a 20 percent rating, effective November 12, 2016.  


REMAND

The report of a May 1995 VA examination states that the Veteran was diagnosed with "chronic lumbosacral strain, status post herniated disc at L5-S1, status post lumbar laminectomy at L5-S1;" lumbar spine degenerative arthritis; and sciatic radiculopathy involving both lower extremities.  

The report of a November 2016 thoracolumbar spine examination conducted for VA indicates that the Veteran was diagnosed with both lumbosacral strain and a herniated disc.  The examining nurse-practitioner concurrently found that the Veteran did not have thoracolumbar spine intervertebral disc syndrome (degenerative disc disease) and that "the lower back strain produce[d] an unnatural gait which in turn created pressures within the spine leading to a herniated disc."  The examiner did not note the Veteran's prior lumbosacral laminectomy and made no findings as to the disability picture associated with the service-connected lumbosacral spine degenerative disc disease.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that further VA lumbosacral spine examination is required to adequately assess the current nature and severity of the service-connected lumbosacral spine disability.  

Clinical documentation dated after November 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the certified issue of entitlement to an increased rating for the service-connected lumbosacral spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran including that provided after November 2016.  

2.  Schedule the Veteran for a VA spine examination with a medical doctor to assist in determining the current severity of the service-connected lumbosacral spine disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the lumbosacral spine.  The examiner should state whether there is any additional loss of lumbosacral spine function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(b)  Note any incapacitating episodes associated with the lumbosacral spine disability.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(c)  Specifically address the impact of the lumbosacral spine disability on the Veteran's vocational pursuits.  

(d)  State whether there are any neurologic residuals as a result of the lumbosacral spine disability.  If so, describe the nerve affected, the symptomatology, and the level of impairment.

(e)  Opine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable or work, state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

